Citation Nr: 0027328	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-29 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs








ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946 and from February 1946 to October 1950.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the RO.  

The veteran has raised the issue of secondary service 
connection for decreased vision.  As that claim has not been 
adjudicated, it is referred to the RO for the appropriate 
action.  



REMAND

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance or at the housebound 
rate.  

Currently, service connection is in effect for depressive 
neurosis, also diagnosed as schizophrenia, rated at 100 
percent.  

The December 1999 VA fee basis psychiatric examination noted 
that the veteran was able to manage his benefits, with the 
help of his wife.  

A December 1999 fee basis Aid and Attendance examination 
noted that that the veteran used a blind cane and had 
permanent restrictions including diabetes, schizophrenia and 
blindness.  It was indicated that he was he was unable to 
shave or walk without the assistance of another person.  It 
was indicated that the veteran required the aid and 
attendance of another person.  

In connection with the current appeal, the medical evidence 
has been submitted to show that, due to multiple 
disabilities, the veteran requires regular aid and 
attendance.  While it appears that he is significantly 
disabled due to nonservice-connected conditions, the extent 
of the impairment attributable to the service-connected 
psychiatric disability alone has not been directly addressed 
by the VA examinations.  

In addition, the RO should obtain all treatment records 
pertaining to the veteran since the filing of his claim.  

Thus, the Board finds that the case must be REMANDED to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated the 
veteran for his service-connected 
disability since 1997.  After securing 
the necessary release, the RO should 
obtain copies of all records from any 
identified treatment source, to include 
all VA records.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
psychiatric disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated testing 
should be done in this regard.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran requires regular aid and 
attendance or has been rendered 
housebound due to his service-connected 
psychiatric disability alone.  A VA Form 
21-2680 (Examination for Housebound 
Status or Need for Regular Aid and 
Attendance) must be completed as well.  
In particular, the examiner should 
specifically comment on whether the 
veteran requires care and assistance on a 
regular basis to protect him from hazards 
or dangers incident to his daily 
environment due to his service-connected 
psychiatric disorder.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  After the development requested 
hereinabove has been completed, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



